Name: 92/353/EEC: Commission Decision of 11 June 1992 laying down the criteria for the approval or recognition of organizations and associations which maintain or establish stud-books for registered equidae
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  natural and applied sciences;  information and information processing;  documentation
 Date Published: 1992-07-11

 11.7.1992 EN Official Journal of the European Communities L 192/63 COMMISSION DECISION of 11 June 1992 laying down the criteria for the approval or recognition of organizations and associations which maintain or establish stud-books for registered equidae (92/353/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (1), and in particular Article 4 (2) (a) thereof, Whereas in all Member States' stud-books are maintained or established either by organizations or associations or by official departments; whereas, therefore, it is necessary to lay down the criteria for the approval or recognition of the said organizations and associations; Whereas, in accordance with Article 4 (1) (a) of Directive 90/427/EEC, the criteria laid down must make it possible to ensure that approved or recognized organizations or associations comply with the principles laid down by the organization or association which maintains the stud-book of the origin of the breed; Whereas the application for approval or recognition must be submitted by the organization or association to the competent authorities of the Member State in whose territory its headquarters are situated; Whereas when an organization or association meets certain criteria and has defined targets, it must be officially approved or recognized by the authorities of the Member State to which it has applied; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS DECISION: Article 1 In order to be officially approved or recognized, organizations or associations which maintain or establish stud-books must submit an application to the authorities of the Member State in whose territory their headquarters are situated. Article 2 1. The authorities of the Member State concerned must grant official approval or recognition to any organization or association which maintains or establishes a stud-book, provided it meets the conditions laid down in the Annex. 2. However, in a Member State where one or more officially approved or recognized organizations or associations already exist in respect of a given breed, the authorities of that Member State may refuse to recognize a new organization or association:  if it endangers the preservation of the breed or jeopardizes the operation or the improvement or selection programme of an existing organization or association, or  if equidae of that breed may be entered or registered in a specific section of a stud-book maintained by an organization or association which applies in particular for that section the principles laid down in accordance with point 3 (b) of the Annex by the organization or association which maintains the stud-book of the origin of that breed. 3. Member States shall inform the Commission of any official approval or recognition granted, as well as contested refusals. 4. Where an organization or association in a Member State is refused official approval or recognition, the reasons for the refusal must be communicated in writing to the association or organization. Article 3 The authorities of the Member State in question shall withdraw official approval or recognition from any organization or association which maintains a stud-book if it no longer consistently meets the conditions laid down in the Annex. Article 4 This Decision is addressed to the Member States. Done at Brussels, 11 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 55. ANNEX In order to be officially approved or recognized, an organization or association which maintains stud-books, establishes sections of stud-books, and establishes stud-books for registered equidae must: 1. have legal personality in accordance with the legislation in force in the Member State where the application is made; 2. satisfy the competent authorities that it: (a) operates efficiently; (b) complies with the principles laid down in accordance with point 3 (b) of the Annex by the organization or association which maintains the stud-book of the origin of the breed, if it is not an organization or association which itself maintains that stud-book of the origin of the breed; (c) can carry out the checks necessary for recording predigrees; (d) has a sufficient number of equidae to carry out an improvement or selection programme or to preserve the breed where this is considered necessary; (e) can provide the data (on performance for instance) necessary to carry out an improvement, selection or preservation programme; 3. have established principles: (a) the system for providing data (on performance for instance) whereby equidae can be evaluated for the purpose of improvement, selection and breed preservation; (b) in the case of an organization or association which maintains a stud-book of the origin of the breed:  the system for recording pedigrees,  the definition of the characteristics of the breed (or breeds) or the population covered by the stud-book,  the system for identifying equidae,  the definition of its basic objectives of selection,  the division of the stud-book, if there are different conditions for entering equidae, or if there are different procedures for classifying equidae entered in the book,  lineages entered in one or more other stud-books, where necessary; 4. have rules of procedure which provide, in particular, for non-discriminatory treatment of breeders. However, in the event that for one breed in the territory of the Community there are several organizations or associations covering the whole of that territory, the rules of procedure of an organization or association may provide that equidae must be born in a given territory to qualify for entry for birth declaration purposes. This restriction does not apply to entry for reproduction purposes.